Citation Nr: 1503367	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include depression.

3.  Entitlement to a compensable rating for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from October 1997 to February 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction over the care was subsequently transferred to the RO in Fort Harrison, Montana.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing is of record. 

The Board notes that in October 2014, the Veteran's representative filed a motion with the Board to have the Veteran's case advanced on the docket for good cause due to homelessness.  The Board grants the Veteran's motion.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014).

The issues of entitlement to service connection for a psychiatric disability and an increased rating for TBI residuals are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed December 2009 rating decision denied service connection for major depressive disorder.  

2.  The evidence associated with the claims file subsequent to the November 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A December 2009 rating decision denied entitlement to service connection for major depressive disorder based on a finding that it did not occur in service and was not caused by service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the November 2009 rating decision included the Veteran's service medical records, which showed treatment for insomnia and somatoform disorder during active service; current VA Medical Center treatment notes showing a diagnosis of and treatment for depression; and a November 2009 VA examination report, in which it was noted that the Veteran had a diagnosis of depression.  

The pertinent evidence that has been received since the December 2009 rating decision includes statements from the Veteran in which he reported that his mental health disability, to include depression, was a result of his service-connected TBI; additional VA Medical Center treatment notes showing that the Veteran has continued to receive treatment for mental health problems since service; and an August 2011 VA examination report in which it was indicated that the Veteran may have had a mental health disability that existed prior to service.  

The Board finds that the Veteran's statements indicating that his mental health disability may be caused or aggravated by his service-connected TBI and the August 2011 VA examination report indicating that the Veteran may have had a mental health disability that existed prior to active service are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim as the TBI has been service-connected.  Accordingly, reopening of the claim of entitlement to service connection for a psychiatric disability is warranted.  To that extent only, the appeal is allowed.   



ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a psychiatric disability is reopened.  To that extent only, the appeal is allowed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With respect to the claim of entitlement to service connection for a psychiatric disability, the Board notes that it has been indicated in the record that the Veteran has a mental health disability that existed prior to his active service.  Additionally, the Veteran has indicated that he has a psychiatric disability that was caused or chronically worsened by his service-connected TBI.  Further, there is evidence of record indicating that the Veteran sought some mental health treatment during active service.  

At an August 2011 VA examination, the examiner diagnosed mood disorder not otherwise specified and opined that the disability was not a residual of an in-service TBI.  The examiner noted that the Veteran was reported to have attention deficit hyperactivity disorder (ADHD) prior to active service and that the ADHD may have actually been a misdiagnosed mood disorder.  The examiner noted that the Veteran's disability was not caused by or the result of TBI and was not worsened by his TBI.  The examiner provided some discussion as to that opinion, but did not provide an adequate rationale for that opinion.  The examiner also did not provide an opinion regarding whether the Veteran clearly and unmistakably had a mental health disability that existed prior to service that was clearly and unmistakably not aggravated by active service.

Therefore, the Board finds that the Veteran should be provided a new VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability.  

With regard to the claim of entitlement to an increased rating for his residuals of TBI, the Board notes that the Veteran was last provided a VA examination for that disability in February 2014, at which time the examiner found that the diagnostic testing results were unreliable due to the Veteran's lack of effort.  The examiner did not provide details regarding how that conclusion was reached.  The examiner then proceeded to make findings based on diagnostic testing from an August 2011 VA examination report already of record.

The Board notes that the Veteran was provided a VA examination in February 2014 as he had indicated that the residuals of his TBI had worsened since the August 2011 VA examination.  However, the February 2014 examination did not provide contemporaneous evidence of the severity of the TBI and based the opinions on the August 2011 examination, which is unduly remote for rating purposes.  By not providing reliable information regarding the current severity of the TBI residuals, or an explanation regarding how the conclusion that the Veteran was not exerting enough effort was reached, the VA examiner frustrated the purpose of obtaining a more contemporary VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected TBI.  

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all currently present psychiatric disabilities.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions: 

(a)  Based upon the examination results and the review of the record, the examiner should identify all psychiatric disabilities currently present, or present during the pendency of this claim, and should provide a full multi-axial diagnosis pursuant to DSM-IV. 

(b)  Does the Veteran have a psychiatric disability which clearly and unmistakably existed prior to entrance to active service?  If so, is it clear and unmistakable that any preexisting psychiatric disability was not aggravated during active service?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a psychiatric disability that pre-existed entrance to active service.

(c)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service, to specifically include the Veteran's documented treatment for somatoform disorder and insomnia during active service.

(d)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was caused by service-connected TBI residuals.  

(e)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected TBI residuals.  

3.  Then, schedule the Veteran for a VA TBI protocol examination, by an examiner different from the February 2014 VA examiner, to determine the current level of severity of all impairment resulting from TBI residuals.  The claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  If the examiner finds that the Veteran's test results are not reliable, through lack of effort on the part of the Veteran or any other stated reason, the examiner should provide a detailed explanation as to how that conclusion was reached.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


